Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission of 2 March 2022 is acknowledged.
Claims 21-28 are pending in the instant application. 
Claims 21-28 are being examined herein.
Response to arguments of 2 March 2022 
In the non-final rejection mailed on 18 August 2021, the examiner stated (page 3, first paragraph) that “the priority date for the instant claims is 18 October 2017. This application is a transition application. It will be examined under the AIA .” In the same office action, it is stated that, because the instant application claims the benefit of priority to an application where the filing date of a U.S. provisional/ U.S. non-provisional application is prior to 16 March 2013, and also contains a claimed invention having an effective filing date after March 16, 2013, the applicant must provide a statement to that effect (“the 37 CFR 1.55 or 1.78 statement” in ADS). See MPEP 2159.04. 
 	On 18 January 2022, Applicant had submitted a corrected Application Data Sheet (ADS) by checking 1.55/1.78 AIA  FITF Statement Box.
However, the header for the notice of allowance mailed on 11 February 2022 incorrectly states that the present application is being examined under the pre-AIA  first to invent provisions.
 	On 2 March 2022, Applicant has submitted a request for a corrected filing receipt, indicating that the 1.55/1.78 AIA  FITF statement was made (see interview summary attached). 

	No new amendments were made to the claims or to the Specification on 2 March 2022.

Allowable Subject Matter
Claims 21-28 are allowed for reasons stated in the notice of allowance mailed on 11 February 2022; these reasons are reproduced below.
The following is an examiner’s statement of reasons for allowance:
Amara et al. (J. Am. Chem. Chem. Soc. 2009, 131, 10610-10619, cited in PTO-892 of 18 August 2021) describe the closest art, namely a method of inhibiting biofilm formation/growth (Figure 7A) with compound Itc-12
    PNG
    media_image1.png
    139
    202
    media_image1.png
    Greyscale
(Figure 2), which is an isothiocyanate functional surfactant which comprises two nitrogen atoms, one of the nitrogen atoms being part of an isothiocyanate functional group, the other nitrogen being associated with an alkyl or alkanoyl group. Amara teaches targeting QS in P. aeruginosa with isothiocyanates Itc-11, Itc-12, Itc-13, which covalently bind Cys79 in the LasR binding pocket, leading to specific inhibition of QS-regulated gene expression and concomitant reduction of biofilm formation (Abstract). 
The method of Amara does not anticipate, nor does it render obvious a method of the instant application for the following reason: the isothiocyanates taught by Amara are structurally distinct from the instant isothiocyanate functional surfactant which comprises a lysine derivative -nitrogen and a -nitrogen, wherein an alkyl substituent comprising at least 8 carbon atoms is bound to the -nitrogen, and further wherein the -nitrogen forms part of an isothiocyanate functional group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/IRINA NEAGU/
Primary Examiner, Art Unit 1627